UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 13, 2013 MEDICAL HOSPITALITY GROUP, INC. (Exact name of Registrant as Specified in Charter) Maryland 27-4607038 (State or Other Jurisdiction ofIncorporation) (I.R.S. Employer Identification Number) 190 E. Stacy Rd, Suite 1720 Allen, Texas 75002 (Address of Principal Executive Offices, Including Zip Code) (214) 618-8288 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) 1 Item 8.01.Other Events. On September 12, 2013, the board of directors (the “Board”) of Medical Hospitality Group, Inc. (the “Company”) approved the form, terms and provisions of a non-binding loan request made by InterMountain Management, L.L.C., a Louisiana limited liability company (“InterMountain”), pursuant to which the Company would loan to InterMountain, or its assigns, $8,886,750 for the construction of a 59,000-square foot, 99-room Marriott TownePlace Suites property in West Des Moines, Iowa (the “InterMountain Loan Request”), with such proposed loan to be guaranteed by a principal of InterMountain. InterMountain is not affiliated with the Company or its advisor. The twenty-eight year loan to InterMountain would be secured by a first lien deed of trust on the subject property, a first lien on all business assets including furniture, fixtures and equipment and assignment of all leases and rents.The proposed loan would accrue interest at a rate applicable to the then-current 10-year United States Treasury Note (the “Treasury Note Rate”) plus 3%, which rate would be subject to a floor of 8.50% and a ceiling of 11% and would be updated quarterly to reflect the then-current Treasury Note Rate. On September 12, 2013, the Board approved the form, terms and provisions of a non-binding loan request made by Palmdale Hospitality, L.P., a Texas limited partnership (“Palmdale”), pursuant to which the Company would loan to Palmdale $14,716,610 for the construction of a 78,972-square foot, 123-room Starwood Westin Element property in Palmdale, California (the “Palmdale Loan Request” and, together with the InterMountain Loan Request, the “Loan Requests”). Because Palmdale is affiliated with the Company and its advisor, a majority of the Company’s independent Board of Directors approved the Palmdale Loan RequestThe Palmdale Loan Request does not contemplate a loan guarantee by any principal of Palmdale. The twenty-eight year loan to Palmdale would be secured by a first lien deed of trust on the subject property, a first lien on all business assets including furniture, fixtures and equipment and assignment of all leases and rents.The proposed loan would accrue interest at the Treasury Note Rate plus 3%, which rate would be subject to a floor of 8.50% and a ceiling of 11% and would be updated quarterly to reflect the then-current Treasury Note Rate. The Company has reason to presently believe, based upon its initial review of the Loan Requests, that the terms of the proposed loans outlined therein (each a “Loan” and collectively, the “Loans”) are consistent with the Company’s investment objectives, lending guidelines and underwriting standards, as more specifically described in the Company’s Registration Statement No. 333-174533 on Form S-11, as amended, filed with the Securities and Exchange Commission. The consummation of the Loans is subject to the Company’s full underwriting and diligence review of each Loan Request (including, but not limited to, its receipt and review of an appraisal acceptable to the Company, an Environmental Site Assessment Phase I report and related insurance certificate and a feasibility study relating to each Loan), the negotiation and execution of definitive documents with respect to the Loans and the Company’s ability to raise sufficient capital to fund the Loans. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDICAL HOSPITALITY GROUP, INC. Date:September 18, 2013 /s/Tim Moore Tim Moore President and Chief Financial Officer 3
